COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS
                                             §

  EMO TRANS, INC.,                                §               No. 08-20-00200-CV

                        Appellant,                §                  Appeal from the

  v.                                              §                 41st District Court

  INMOBILIARIA AXIAL, S.A. DE C.V.,               §             of El Paso County, Texas

                         Appellee.                §               (TC# 2019DCV3980)

                                                  §

                                              §
                                            ORDER

       Appellant EMO Trans, Inc., has filed an emergency motion for a stay of all proceedings

in Cause No. 2019DCV3980 in the 41st District Court pending resolution of this interlocutory

appeal. The motion is GRANTED. All proceedings in Cause No. 2019DCV3980 are stayed

pending resolution of this interlocutory appeal or further order of this Court.

       IT IS SO ORDERED this 29th day of October, 2020.

                                                      PER CURIAM

Before Alley, C.J., Rodriguez and Palafox, JJ.